Case 1:18-cr-20685-KMW Document 135 Entered on FLSD Docket 09/05/2019 Page 1 of 1




                             U N ITE D STA TES DISTRIC T C O U R T
                             SO U TH ER N D ISTR ICT O F FL O R ID A
                             CASE NO.l8-CR-20685-W ILLIAM S(s)
  UNITED STATES O F AM ERICA

  V S.

  G U STA V O H ER N AN D EZ FRIER I,

           D efendant.



         O RD ER O N JO IN T M O T ION FO R CO NTIN UA N C E O F TRIA L D A TE AN D TO
                                     EXT EN D D EA D LINE S

           ThePartieshavingjointlyappliedtothisCourtforanOrdertoContinuetheTrialDateand
  to Extend D eadlines,the Courtfinding good cause:

           IT IS HEREBY ORDERED thatM otion to Continue the TrialDate and Extend Deadlines

  isGRANTED. Trialwillbe scheduled to bespecially setto begin on February 3,2020.

           JointproposedjurorquestionnairestobesubmittedbySeptember16,2019.
           A11pre-trialmotionsto be filedby Novem ber5,2019.

           DONE AND ORDERED in Chambers atM iam i,Florida,this           day of September,

  2019.




                                            K ATHLEE M .W ILLIA M S
                                            UN ITED S A TES D ISTRICT JU D G E



  CC:
  M ichaelB.N adler,A U SA
  M ichaelS.Pasano,Esq.
